Case: 18-12685   Date Filed: 03/08/2019   Page: 1 of 3


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 18-12685
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 1:18-cv-21501-CMA



JOHN H. NELSON,

                                                          Plaintiff-Appellant,

                                 versus

JOHN DOES,
State Legislators Employed at the Capitol,
STATE ATTORNEY, OFFICE OF THE STATE ATTORNEY,
11TH JUDICIAL CIRCUIT OF MIAMI DADE COUNTY,
Circuit Court Judges in their official capacity,
JOHN DOE, I,
State Legislator,
JOHN DOE, II,
State Legislator, et al.,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________
                            (March 8, 2019)
               Case: 18-12685     Date Filed: 03/08/2019   Page: 2 of 3


Before ED CARNES, Chief Judge, JORDAN, and GRANT, Circuit Judges.

PER CURIAM:

      John Nelson was sentenced to life imprisonment under Florida law. He then

brought a pro se action under 42 U.S.C. § 1983 against Florida legislators claiming

that his life sentence is unconstitutionally indefinite under the Florida constitution

and violates the Fourteenth Amendment of the constitution of the United States.

The district court dismissed Nelson’s complaint sua sponte. He now appeals.

      We review de novo a district court’s dismissal of a complaint for failure to

state a claim under 28 U.S.C. § 1915(e)(2)(b)(ii) viewing the allegations in the

complaint as true. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997).

Dismissal of a case is available when a defense “is an obvious bar given the

allegations.” Sibley v. Lando, 437 F.3d 1067, 1070 n.2 (11th Cir. 2005). Absolute

immunity protects state legislators when their actions “are necessary to preserve

the integrity of the legislative process.” Yeldell v. Cooper Green Hosp., Inc., 956
F.2d 1056, 1062 (11th Cir. 1992) (quotation marks omitted).

      Here the defendants are clearly entitled to absolute immunity for their

legislative actions. Nothing could be so clearly within the “sphere of legitimate

legislative activity” than debating and enacting legislation. See Tenney v.

Brandhove, 341 U.S. 367, 376, 71 S. Ct. 783, 788 (1951). And even if immunity

did not bar Nelson’s suit, it would lack merit because the Florida Supreme Court


                                           2
                 Case: 18-12685        Date Filed: 03/08/2019        Page: 3 of 3


has held that life sentences are not unconstitutionally indefinite under the Florida

constitution and the United States Supreme Court has held that life sentences do

not violate the federal constitution. See Ratliff v. State, 914 So. 2d 938, 940 (Fla.

2005); Harmelin v. Michigan, 501 U.S. 957, 995, 111 S. Ct. 2680, 2701 (1991).1

        AFFIRMED.




       1
          Nelson also moved to appoint counsel and certify a class consisting of all prisoners
sentenced to life imprisonment under Florida law, as well as for a preliminary injunction and
declaratory judgment finding that such sentences are unconstitutional. Nelson’s contention that
the district court abused its discretion in denying these motions is unavailing. The Supreme
Court of Florida and the Supreme Court of the United States have unambiguously rejected
Nelson’s constitutional claims. We cannot say that the district court abused its discretion in
finding that there were no exceptional circumstances warranting the appointment of counsel, and
that Nelson’s claims were unlikely to succeed on the merits. See Fowler v. Jones, 899 F.2d
1088, 1096 (11th Cir. 1990) (noting that the appointment of counsel is appropriate only when
exceptional circumstances are present, such as when “the facts and legal issues are so novel or
complex as to require the assistance of a trained practitioner.”); Siegel v. LePore, 234 F.3d 1163,
1176 (11th Cir. 2000) (en banc) (finding that injunctive relief is inappropriate where a plaintiff is
unlikely to succeed on the merits).
                                                  3